      Case 21-01218-SLM           Doc 19 Filed 09/03/21 Entered 09/03/21 13:21:34                    Desc Ntc
                                      Hrg Dismiss Case Page 1 of 1
Form 170 − ntchrgdsmcs

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

In Re: Stephen Norman Weiss
Debtor
                                                           Case No.: 21−10514−SLM
                                                           Chapter 7
Donald V. Biase
Plaintiff

v.

Roberta Weiss
Defendant

Adv. Proc. No. 21−01218−SLM                                Judge: Stacey L. Meisel

                               NOTICE OF HEARING ON DISMISSAL OF CASE




Notice is hereby given that:

      A Motion to Dismiss has been filed by Edmond M. George on behalf of Roberta Weiss.

      An Order to Show Cause Why the Case Should Not be Dismissed concerning the issue highlighted below has
been entered by the Court.

          The debtor has not complied with the credit counseling requirements of the Bankruptcy Code.

          The debtor is a corporation and has filed under Chapter 13 of the Bankruptcy code.

          The corporate debtor is self−represented.

          Other: .

A hearing to determine if there is cause for dismissal will be held by the Honorable Stacey L. Meisel on,

Date: 10/20/21
Time: 10:00 AM
Location: Courtroom 3A, Martin Luther King Jr. Federal Building, 50 Walnut Street, Courtroom 3A, Newark, NJ
07102




Dated: September 3, 2021
JAN: LVJ

                                                           Jeanne Naughton
                                                           Clerk
